Conviction for violating the local option law. It appears from the record that an election had been held in justice precincts Nos. 1 and 4 to determine whether or not the sale of intoxicating liquors should be prohibited in said precincts; that said election resulted in favor of prohibition; that the result had been ascertained and published, and the sale prohibited, by the proper officials of that county. The indictment, to be sufficient, must allege that the sale took place in the prohibited territory — that in which local option was in force. This is absolutely essential. This indictment fails to do this. It simply alleges that the sale took place "in the justice of the peace number one." We can not tolerate such pleading. The indictment is defective, and the judgment is reversed, and the prosecution ordered dismissed.
Reversed and ordered dismissed.